375 F.2d 662
J. William FRENTZ et al., Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 16946.
United States Court of Appeals Sixth Circuit.
March 7, 1967.

Arthur Clark, Jr., Cincinnati, Ohio, for petitioners, Frank E. Haddad, Jr., Louisville, Ky., on the brief.
Robert I. Waxman, Dept. of Justice, Washington, D. C., for respondent, Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, Gilbert E. Andrews, Attys., Dept. of Justice, Washington, D. C., on the brief.
Before EDWARDS, CELEBREZZE and PECK, Circuit Judges.

ORDER.

1
Petitioners claimed as deductions in their 1960 income tax returns their pro rata shares of losses sustained by Kentuckiana Broadcasting, Inc., an electing small business corporation under Subchapter S of the Internal Revenue Code of 1954, during the fiscal year ending October 31, 1960. The required election in the name of Kentuckiana was filed by petitioners, along with their consent as shareholders, on November 30, 1959. Kentuckiana's charter was issued by the State of Kentucky subsequent to the purported election, and respondent disallowed the claimed deductions. From an adverse decision by the Tax Court petitioners appeal.


2
It being the opinion of the Court that the findings of fact by the Tax Court are not clearly erroneous, and that the ruling by the Tax Court that there must be "strict compliance" with the statutory requirements is correct,


3
It is ordered that the decision of the Tax Court, entered June 28, 1965, be and hereby is affirmed for the reasons set forth in Judge Bruce's opinion, reported in 44 T.C. 485.